PER CURIAM.
Our initial consideration of the petition for certiorari and cross-petition for cer-tiorari suggested jurisdiction in this Court to review the decision of the District Court of Appeal, Third District, Cooper v. Fulton, Fla.App., 158 So.2d 759. After oral argument and further consideration of the record and briefs, we have concluded that there is no jurisdictional conflict between the decision of the District Court of Appeal and any prior decision of this Court or another District Court of Appeal. The writ issued on the petition, is, therefore, discharged.
Counsel for cross-petitioners stated in oral argument that he would waive the cross-petition upon discharge of the petition in Case No. 33,132. The writ issued on the cross-petition is, accordingly, discharged.
DREW, C. J., and THORNAL, CALDWELL, ERVIN and HOBSON (Ret.), JJ., concur.